Citation Nr: 1620763	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-49 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to restoration of a 20 percent rating for total right knee replacement, previously rated as right knee sprain s/p torn ligament repair (hereinafter "right knee disability").  

2.  Entitlement to an increased rating in excess of 20 percent for right knee disability prior to October 13, 2014.  

3.  Entitlement to an increased rating in excess of 30 percent for right knee disability from December 1, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to April 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In October 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the June 2010 rating decision reduced the Veteran's assigned disability rating for right knee disability from 20 percent to 10 percent effective September 1, 2010.  In his notice of disagreement with the June 2010 rating decision, the Veteran stated that he experienced limited motion, his knee had not improved, and it was unstable.  The Board finds that the June 2010 rating decision which reduced the rating was also a denial of an increased rating.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to a claim for entitlement to an increased rating for the right knee disability.

In addition, in order to explain the issues on appeal as shown on the title page, the June 2010 rating decision reduced the Veteran's 20 percent rating for his right knee disability to 10 percent effective September 1, 2010.  However, as detailed in the decision below, the Veteran's 20 percent rating has been restored effective September 1, 2010.  In addition, during the pendency of the appeal, the Veteran's right knee disability was assigned a 100 percent rating pursuant to the provisions of 38 C.F.R. § 4.30 for the time period of October 13, 2014 to November 30, 2015 and was assigned a 30 percent rating from December 1, 2015.  Accordingly, the issues on appeal have been characterized as shown on the title page and are exclusive of the time period during which the Veteran received a 100 percent rating for his right knee disability.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

Finally, while not an issue before the Board, an October 2010 rating decision awarded service connection for left knee disability as secondary to the service-connected right knee disability.  Specifically, the rating decision awarded service connection for "torn medial meniscus status post arthroscopic repair" and assigned an initial rating of 10 percent effective August 24, 2010.  The 10 percent rating was assigned under Diagnostic Codes 5299-5260.  At that time, the Veteran's service-connected right knee disability was characterized as right knee sprain, status post torn ligament repair and was rated as 10 percent disabling under Diagnostic Code 5261.  Thereafter, a code sheet issued with the August 2015 rating decision, wherein the Veteran's right knee disability was reassigned under Diagnostic Code 5055 and assigned a 30 percent rating effective December 1, 2015, indicated that the Veteran's right knee disability, now characterized as total right knee replacement, was previously rated as right knee sprain, status post torn ligament repair under Diagnostic Code 5261 and "torn medial meniscus" under Diagnostic Code 5299-5260.  It was also noted that the torn medial meniscus status post arthroscopic repair was rated as 10 percent from August 24, 2010 to October 13, 2014.  In this respect, the Agency of Original Jurisdiction's (AOJ) actions were incorrect.  The Veteran was not awarded service connection for torn medial meniscus status post arthroscopic repair for the right knee, but was awarded service connection for the left knee and assigned a rating of 10 percent effective August 24, 2010 under Diagnostic Codes 5299-5260.  Consequently, it was incorrect for the 10 percent rating under Diagnostic Code 5299-5260 to be discontinued as this was a rating for the left knee disability and not the right knee disability.  The AOJ is directed to review this matter to ensure that the Veteran receives the compensation for which he is entitled.  

The issue of entitlement to an increased rating in excess of 30 percent for right knee disability from December 1, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1.  A June 2010 rating decision reduced the rating of 20 percent for the service-connected right knee disability to 10 percent, effective September 1, 2010. 
 
2.  The reduction in the rating assigned to the right knee disability was not supported by evidence demonstrating improvement in the disability.

3.  Prior to October 13, 2014, considering the functional impairment and loss due to the right knee disability, the Veteran's right knee extension has not been shown to be limited to 20 degrees.  In addition, the clinical findings, albeit one isolated finding, do not reflect flexion of the knee limited to 45 degrees or less.  The clinical findings do not reflect instability, recurrent subluxation, or dislocated semilunar cartilage.   


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected right knee disability from 20 percent to 10 percent was improper; the criteria for restoration of the 20 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5261 (2015). 

2.  Prior to October 13, 2014, the criteria for a rating in excess of 20 percent for service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

First, given the favorable disposition of the action concerning the propriety of the rating reduction, which has been restored, the Board need not address VA's duty to notify and assist with respect to the rating reduction.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Concerning the claim for an increased rating, a VA letter issued in December 2010 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records and the Veteran submitted private medical treatment records in support of his claim.  The Veteran was provided VA medical examinations in September 2009 and March 2010.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners documented the Veteran's reported symptoms, performed physical examinations, recorded range-of-motion findings, and included findings relevant to rating the Veteran's disability according to the schedular criteria.  The examinations are adequate.  In a June 2010 statement, the Veteran requested a new VA examination concerning his right knee disability.  As explained below, the Veteran was rated as 100 percent disabling from October 13, 2014 to November 30, 2015.  The issue of entitlement to an increased rating in excess of 30 percent for right knee disability from December 1, 2015 is being remanded for additional development.  Thus, the issue decided herein is whether the Veteran is entitled to a higher rating for the period on appeal prior to October 13, 2014.  While the Veteran was not provided a new VA examination until May 2015, the Board finds that a remand for a VA examination would not be helpful regarding the issue decided herein.  A new examination would not provide findings as to the severity of the Veteran's right knee disability prior to October 13, 2014.  Thus, the Board finds that the medical evidence of record is adequate to adjudicate the issue and the Board may proceed with a decision.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and noted that the issues on appeal included restoration of a 20 percent rating and entitlement to a higher rating.  The VLJ asked the Veteran questions regarding the nature of his service-connected right knee disability and asked the Veteran regarding his medical treatment.  There is no suggestion of deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, id., the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria and Analysis- Rating Reduction

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Here, the 20 percent rating had been in effect for less than five years at the time the reduction took place. Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

At the time of the rating reduction, the Veteran's service-connected right knee disability was evaluated as 20 percent disabling under Diagnostic Code 5261.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

An April 2010 rating decision proposed to reduce the 20 percent rating for right knee sprain, s/p torn ligament repair, to a 10 percent rating.  The decision stated that improvement was shown in range of motion of the right knee.  The decision noted that a 10 percent rating was warranted for flexion limited to 45 degrees.  The code sheet attached to the April 2010 rating decision indicated that the Veteran's right knee sprain, s/p total ligament repair, was rated as 20 percent disabling from June 1, 2009 under Diagnostic Code 5261.  

The June 2010 rating decision reduced the 20 percent rating for right knee sprain, s/p torn ligament repair, to a 10 percent rating effective September 1, 2010.  

With regard to rating reduction matters, VA regulations provide that where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  Such requirements were completed.  The Veteran was notified of the April 2010 rating decision that proposed the reduction and his right to request a hearing.  Further, his reduction took place effective September 1, 2010, which was after the expiration of the 60-day period.  Id.  

Next, the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to ratings in effect for five years or more, are not for application.  The 20 percent rating was in effect for less than five years.  The provisions of 38 C.F.R. § 3.344(c) apply in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  The AOJ scheduled the Veteran for a re-examination, which took place in March 2010.  The June 2010 rating decision reduced the Veteran's disability rating for the right knee disability from 20 percent to 10 percent on the basis that the March 2010 VA examination report reflected improvement in range of motion of the right knee.  

The issue is whether the rating reduction was proper due to improvement of the service-connected disability.  VA regulations require that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  The provisions of 38 C.F.R. § 4.2  establish that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).

VA treatment records show complaints of pain and swelling.  An April 2010 VA treatment record noted that the Veteran had pain and global movement restriction.  Another April 2010 VA treatment record stated that the Veteran was unable to bend his knee back more than 20 degrees after a fall.  He had an antalgic gait.  
A June 2010 VA treatment record shows that the Veteran had edema to the right knee and had popping and grinding in his knee.  

The Veteran was provided a VA examination in March 2009.  The Veteran reported multiple surgeries in the past.  His most recent surgery was in December 2008, which was an arthroscopic examination of the right knee with chondroplasty.  He stated that he had chronic pain on a daily basis, rather than flare-ups and some giving way.  His daily pain ranged from 6-10/10.  It was made worse with prolonged sitting without moving the knee.  He will then have to bend the knee and straighten it somewhat to relieve some pain.  Long driving seems to make the knee worse.  Prolonged walking also aggravated his knee pain.  He stated that he could walk up to one mile, but that was his maximum.  He had a knee brace, which he used as needed.  On examination, he walked with an antalgic gait and used a straight cane in his left hand.  McMurray testing produced medial and lateral joint line pain, but there was no crepitus.  The examiner considered this a negative examination.  There was no medial or lateral instability upon varus and valgus stressing.  Drawer testing was negative.  Range of motion of the right knee was from 0 degrees extension to 50 degrees of flexion with pain at 50 degrees.  This was performed lying supine.  The Veteran rolled over in a prone position and his knee was flexed to 60 degrees but pain began at 50 degrees.  Repetitive motion testing revealed no further functional impairment due to pain, fatigue, incoordination, or instability.  The diagnosis was degenerative arthritis of the right knee with chondromalacia of the patella.  

The Veteran was provided a VA examination in September 2009.  The claims folder was reviewed.  The Veteran was currently employed as a program support assistant for VALO.  Since his last examination, he stated that he received a cortisone shot in June 2009, which gave him mild temporary relief.  He underwent his sixth arthroscopy for the right knee in June 2009.  He reported his knee was still very painful and limiting.  The Veteran had no history of inflammatory arthritis or any malignancies.  He stated that his right knee was characterized by chronic daily pain rather than flare-ups.  It occasionally gives way and locks.  He stated that his daily knee pain generally ranges from 6-10/10.  It was made worse by any prolonged sitting activity such as long trips in the car.  Also, if he sat without moving his knee at his desk he had to stand up and move the knee somewhat to relieve stiffness and pain.  Prolonged walking made the knee worse.  The Veteran reported that he could at most walk 1/2 mile.  He wore a knee brace on an as needed basis.  He used a cane almost on a daily basis for support.  His employment remained intact despite the knee.  His activities of daily living were affected by the knee in that he was not able to exercise.  On examination, he walked with an antalgic gait favoring the right lower extremity and used a straight cane in his left hand.  Examination of the right knee revealed no edema or effusion.  He had lateral joint line tenderness.   McMurray's test reproduced lateral compartment pain, but there was no crepitus.  He had a negative Lachman test.  There was no gross instability upon varus and valgus stressing.  Range of motion of the right knee was from 9 degrees of extension with pain produced upon any attempts at extending beyond that point.  The Veteran was examined in the supine position.  His flexion was initially to 80 degrees with pain beginning at about 50 degrees.  Repetitive testing revealed 70 degrees on two other attempts with persistent complaints of pain.  The examiner stated that further repetitive motion caused some further 10 degree of flexion loss because of persistent pain and fatigue in the knee.  The diagnosis was recurrent meniscus tear of the right knee with degenerative arthritis.  

The Veteran was provided a VA examination in March 2010.  No claims folder was available for review, but the CPRS records were reviewed.  The Veteran was currently employed in the Liaison office at the Veterans Administration and had been employed there for approximately 2.5 years.  It was a sedentary position.  The Veteran had a longstanding history of right knee injuries/surgeries and had a total of six arthroscopic surgeries, the latest one occurring in July 2009.  He stated that his knee buckled in December 2009.  He reported daily constant pain in the right knee without flaring.  It occasionally swelled and occasionally locked on him and buckled on him.  He described it as an aching generalized discomfort underneath the patella and it was mostly moderate and can be quite severe.  He had been increasing his activity because he had a one-month old son and had needed to help care for the baby and his wife, as well as a two year old daughter.  Exacerbating factor was increased activity.  Relieving factors were Vicodin, which he stated he took once or twice per week, the occasional over the counter Aleve, and occasional ice.  He had a hinged knee brace, which he stated that he wore to work all the time, but did not wear it to the examination.  He was able to drive.  He was independent in his activities of daily living, able to feed, bathe, and dress himself, and care for the newborn and two year old daughter.  He had a sedentary job and had no recent time off from work from this job in the past six months.  On examination, he used a cane in his left hand and favored his right leg when walking.  He could not fully extend his knee on the right at about a lack of five degrees of extension and flexing knee to 65 degrees with pain beginning at 50.  He had no effusion or warmth to examination.  He had multiple scars, which were well-healed and stable.  He had no varus or valgus instability, but did have tenderness when palpating the patella.  His anterior drawer sign was negative.  After repetitive testing, which was somewhat limited by his pain, his range of motion essentially remained the same and there was increased weakness and fatigue per the Veteran, but no instability or incoordination.  It was noted that the Veteran had mild degenerative arthritis.  A June 2009 study reflected findings of mild degenerative changes in the tibiofemoral and patellofemoral joints.  There were small posterior patellar spurs. 

In this case, based on the history of the Veteran's right knee disability and the clinical findings and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  The purpose behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Again, in all rating reduction cases, the recorded history of the disability must be considered, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2.  It must also be determined as to whether the evidence reflects actual improvement to include improvement in the ability to function under ordinary conditions of life and work.  See Brown, id.  While the March 2010 VA examination report showed a lack of five degrees of extension and no change upon repetitive range-of-motion testing, such measurements are not necessarily indicative of improvement under ordinary conditions of life and work.  Indeed, when compared to the last VA examination of record, there was only a change of approximately four degrees and the Veteran has continued to assert that his disability has worsened and has not improved over time.  Furthermore, the April 2010 and June 2010 rating decisions and the December 2010 Statement of the Case did not discuss Diagnostic Code 5261 and instead discussed Diagnostic Code 5260, which was not the assigned Diagnostic Code for the Veteran's right knee disability.  The AOJ also did not discuss whether the measurements were indicative of improvement under ordinary conditions of life and work.  In reviewing all of the evidence and resolving the benefit of the doubt in favor of the Veteran, the Board does not find improvement in the Veteran's right knee disability.  Accordingly, the 20 percent rating is restored effective September 1, 2010, the date the reduction took place.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 



Legal Criteria and Analysis- Increased Rating prior to October 13, 2014

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends that he is entitled to a rating in excess of 20 percent prior to October 13, 2014.  In this respect, the Veteran's right knee disability was rated as 100 percent from October 13, 2014 to November 30, 2015.  As discussed above, the issue of entitlement to an increased rating in excess of 30 percent for right knee disability from December 1, 2015 is being remanded for additional development.  Accordingly, the Board will review the rating period prior to October 13, 2014, to determine if a rating in excess of 20 percent is warranted.  

Prior to October 13, 2014, the Veteran's right knee was evaluated as 20 percent disabling under Diagnostic Code 5261.  

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees. A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Normal knee extension is to 0 degrees, and normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. VAOPGCPREC 9 - 2004 (Sept. 17, 2004).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In a June 2010 statement, the Veteran stated that he had limited motion in his knee due to pain, his knee was unstable, and there was popping in his knee.  He requested a new VA examination.  

In addition to the VA medical examination reports discussed in detail above, VA treatment records show complaints of pain, buckling, swelling, tenderness, and limitation of motion.  A June 2009 treatment record shows that the Veteran reported that his knee buckled and he had been unable to fully extend his knee for a number of years.  On examination, he walked with a limping gait on the right using a cane and with a full brace on his right knee.  When standing erect, he lacked about the last 10 degrees of full extension of his knee.  He had marked tenderness about the patella and about both medial and lateral joint lines.  He had no demonstrable instability.  The x-ray report reflected minimal arthritic changes and well maintained patellofemoral and femorotibial joint spaces.  An August 2010 VA treatment record shows that the Veteran heard a pop of his right knee.  On examination, he had slight swelling, crepitus and limited range of motion.  A June 2010 VA treatment record shows that the Veteran had edema to the right knee and had popping and grinding in his knee.  An April 2010 VA treatment record noted that the Veteran had pain and global movement restriction.  Another April 2010 treatment record stated that the Veteran was unable to bend his knee back more than 20 degrees after a fall.  He had an antalgic gait.  A December 2010 treatment record noted that the Veteran reported that his right knee was popping.  He stated that his right knee buckled this morning.  The emergency room note showed that the Veteran's right knee was tender under patella and in the joint line.  There was no effusion.  He was advised to use his knee brace.  An April 2013 treatment record noted that the Veteran had right knee pain for two weeks.  The assessment was pain and swelling flare for 2 weeks and pain 9/10.  On examination, there was mild edema and flexion to about 85 degrees and extension "may" be less than 10 degrees to full extension.  Drawer's sign was negative.  The discharge plan was to wrap knee and apply heat twenty times three times a day.  A June 2014 VA treatment record shows that the Veteran reported knee pain and that he took a lot of stairs and did a lot of walking at work which aggravated the knee pain.    

Private medical treatment records were received by VA in October 2012.  A June 2009 private medical treatment record shows 10 to 90 degrees of range of motion with effusion.  An August 2009 private treatment record shows that the Veteran had full range of motion of the knee.  A May 2010 X-ray impression showed mild osteoarthritis and small joint effusion and stable horizontal undersurface tear of posterior horn of lateral meniscus.  An August 2010 treatment record showed 5 to 90 degree range of motion with tenderness over medial joint line.  An October 2010 treatment record noted that the Veteran had swelling with flexion and extension with good range of motion.  A December 2010 treatment record noted that he twisted his knee shoveling snow.  He had mild swelling and crepitation with flexion and extension.  He had good range of motion. There was tenderness over the medial joint line.  Apley's sign was positive in the knee joint.  The impression was a sprain to the right knee.  A January 2011 treatment record noted range of motion from 5 to 90 degrees.  An April 2011 treatment record shows that the Veteran reported locking, catching, and giving way of the right knee.  The impression was chondromalacia of the patella and medial femoral condyle.  A November 2011 treatment record showed that the Veteran was seen for a follow-up on right knee arthroscopy, removal of loose body and chondroplasty of lateral femoral condyle in September 2011.  A September 2012 treatment record noted that the Veteran had a dull ache in his knee with locking, catching, giving way of knee joint and intermittent swelling about his knee.  On examination, he had moderate knee effusion in the knee with 5 to 90 degrees range of motion.  He had tenderness over the medial joint line.  There were positive McMurray's and Apley's tests medially.  Lachman and drawer sings were negative.  The X-rays did not show subluxation or dislocation.  The impression was torn meniscus.  

First, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5261.  The range-of-motion findings do not reflect findings of extension limited to 20 degrees or greater and; therefore, a rating in excess of 20 percent is not warranted.    

Concerning flexion, the Board acknowledges the April 2010 VA treatment record wherein it was noted that the Veteran could not "bend his knee back" more than 20 degrees.  It appears that the examiner was referring to flexion, as the examiner stated this was concerning the bending of the knee back.  38 C.F.R. § 4.71a, Plate II.  Even so, the Board finds that a separate/higher rating is not warranted for limitation of flexion.  Indeed, prior to the April 2010 VA treatment record and after, the Veteran's flexion has not been shown to be limited to 60 degrees or less.  The March 2010 VA examination report reflected flexion to 65 degrees with pain beginning at 50.  For instance, an August 2010 private medical treatment record showed 5 to 90 degrees of range of motion.  An October 2010 private medical treatment record showed that the Veteran was seen after twisting his knee, but had good range of motion.  A January 2011 private medical treatment record showed 5 to 90 degrees of range of motion of the knee.  A May 2011 VA treatment record noted that the Veteran had mild swelling and tenderness, but mild restriction of flexion-extension.  An April 2013 VA treatment record showed a finding of flexion to about 85 degrees.  Accordingly, based on review of all of the evidence, the Board finds that this was an isolated finding and does not warrant the assignment of a separate compensable rating for limitation of flexion.  

The Board considered whether higher and/or separate ratings would be warranted for the right knee disability on the basis of additional functional impairment and loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  Prior to October 13, 2014, the Veteran's right knee disability was rated as 20 percent disabling under Diagnostic Code 5261 for limitation of extension.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a rating in excess of 20 percent for the right knee under Diagnostic Code 5261 and/or a separate compensable rating under Diagnostic Code 5260.  

The September 2009 VA examination report shows that range of motion of the right knee was from 9 degrees of extension with pain produced upon any attempts at extending beyond that point.  His flexion was initially to 80 degrees with pain beginning at about 50 degrees.  Repetitive testing revealed 70 degrees on two other attempts with persistent complaints of pain.  The examiner stated that further repetitive motion caused some further 10 degree of flexion loss because of persistent pain and fatigue in the knee.  While the September 2009 VA examination report noted that repetitive motion would cause a further 10 degree of flexion loss, such findings still do not reflect functional impairment and loss that would warrant a separate compensable rating under Diagnostic Code 5260.  Even considering the additional degree of flexion loss, flexion is still not limited to 45 degrees or less.  Concerning extension, the September 2009 VA examination findings do not show additional functional impairment or loss such that extension is comparable to limitation of extension to 30 degrees.  

The March 2010 VA examination report shows that the Veteran could not fully extend his knee at about a lack of five degrees of extension and he flexed his knee to 65 degrees with pain beginning at 50 degrees.  After repetitive testing, which was somewhat limited by pain, his range of motion essentially remained the same and there was increased weakness and fatigue per the Veteran.  The clinical findings do not show additional functional impairment or loss comparable to extension limited to 20 degrees.  Concerning flexion, the Board observes that the Veteran experienced pain beginning at 50 degrees, but could flex his knee to 65 degrees.  After repetitive testing, the Veteran complained of pain, increased weakness and fatigue; however, the examiner stated that the Veteran's range of motion essentially remained the same.  Accordingly, the clinical findings do not reflect a level of functional impairment and loss that would be comparable to flexion limited to 45 degrees, which would warrant a compensable rating.  In light of the above, the Board finds that the functional impairment and loss of the right knee is not comparable to higher and/or separate ratings under Diagnostic Code 5261 or Diagnostic Code 5260.  

Finally, as another example, an April 2013 VA treatment record shows that the Veteran was seen for a pain and swelling flare.  On examination, the Veteran was still able to flex to about 85 degrees and extension was less than 10 degrees of full extension.  Again, even during a self-reported flare, the clinical findings did not reflect extension limited to 20 degrees or flexion limited to 45 degrees.  

As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned rating of 20 percent for the right knee disability under Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, id. 

The Board also considered whether higher or separate ratings would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414   (1995). 

There is no evidence of ankylosis and Diagnostic Code 5256 is not for application. 

Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The clinical findings do not show that the Veteran experiences instability in the right knee so as to warrant a separate or higher rating under Diagnostic Code 5257 prior to October 13, 2014.  The Veteran's reports of the sensation of his knee giving way or instability are subjective in nature.  Indeed, the VA medical examination reports noted the Veteran's reports of his knee giving way and that he wore a knee brace.  However, on examination, the September 2009 VA examiner stated that McMurray's test reproduced lateral compartment pain, but there was no crepitus.  He had a negative Lachman test and there was no gross instability upon varus and valgus stressing.  In addition, the March 2010 VA examiner stated that the Veteran did not have varus or valgus instability, but had tenderness when palpating the patella.  His anterior drawer sign was negative.  The other treatment 

records reflect the Veteran's complaints of instability, but did not reflect any clinical findings of instability.  The Veteran does not have instability of the right knee to warrant higher or separate rating under Diagnostic Code 5257.  Also, the clinical findings do not reflect recurrent subluxation and a rating for recurrent subluxation under Diagnostic Code 5257 is not appropriate.

Concerning Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  The medical treatment records show that the Veteran complains of locking of the right knee.  However, while the evidence has shown the removal of cartilage, the medical treatment records and VA medical examination reports do not show any findings of dislocated cartilage.  In fact, the April 2011 private medical treatment record shows that the Veteran reported locking, catching, and giving way, but stated that the X-rays did not show subluxation or dislocation.  Accordingly, Diagnostic Code 5258 is not for application.  

The evidence does not reflect findings of malunion or nonunion of the tibia or fibula.  Diagnostic Code 5262 is not for application.  

A rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

Concerning the presence of scars, there is no indication of painful or unstable scars or scars that measure the area requirements that would warrant a separate compensable rating.  38 C.F.R. § 4.118.  

The Board acknowledges the Veteran's assertions that his right knee disability warrants higher and/or separate ratings.  The Board considered the Veteran's reported symptoms in conjunction with the clinical findings of record and determines that higher and/or separate ratings for the right knee disability are not warranted.   

In sum, there is no identifiable period prior to October 13, 2014 that would warrant a rating in excess of 20 percent for the Veteran's right knee disability.  Staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected right knee disability prior to October 13, 2014.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claim for a higher rating must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the rating criteria are inadequate.  The Veteran has complained of symptoms such as pain, stiffness, locking, giving way, limited range of motion, swelling/effusion, instability, difficulty with ambulation, fatigue, weakness, use of a cane and knee brace, and interference with activities of daily living.  These symptoms are not considered to be unusual or exceptional in terms of a knee disability.  However, even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  There are no periods of frequent hospitalization.  Concerning employment, the records indicate that the Veteran's right knee is impacted by walking and the use of stairs.  In addition, he stated that he must stand up after sitting for a long period of time to relieve his knee.  However, the evidence does not reflect difficulties with employment above and beyond the rating assigned.  The provisions of 38 C.F.R. § 4.1 specifically set out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Indeed, the March 2010 VA examination report indicated that the Veteran had a sedentary job and had no recent time off from work from his job in the past six months.  Referral for extra-schedular consideration is not warranted for the period prior to October 13, 2014.

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.

Total Disability Rating for Compensation Purposes for Individual Unemployability

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  While the evidence indicates that the Veteran's employment is impacted by his right knee disability; neither the Veteran nor the record indicates that he is unemployable due to his right knee disability.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.


ORDER

The 20 percent rating for the service-connected right knee disability is restored effective September 1, 2010.

Entitlement to an increased rating in excess of 20 percent for service-connected right knee disability prior to October 13, 2014 is denied.


REMAND

During the video conference hearing before the undersigned, the Veteran's representative indicated that the Veteran was scheduled for a VA examination in December 2015 to evaluate the Veteran's service-connected right knee disability.  The VA examination report is not associated with the claims folder.  As the Veteran's right knee disability was rated as 100 percent disabling from October 13, 2014 to November 30, 2015, the Board finds that review of any recent VA medical examination report is required to determine whether the Veteran is entitled to a rating in excess of 30 percent from December 1, 2015.  If the Veteran did not undergo a VA examination, schedule the Veteran for a VA medical examination to determine the current severity of the Veteran's right knee disability. 

In addition, the AOJ must request updated VA medical treatment records and associate the records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records, to include a copy of the December 2015 VA examination report (if such an examination was completed).    

2.  If the Veteran did not undergo a VA medical examination in December 2015 to evaluate his right knee disability, schedule the Veteran for a VA medical examination to determine the nature and severity of the Veteran's right knee disability.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  Any indicated testing and studies should be conducted.

* Report all manifestations and symptoms of the right knee, to include range of motion findings.

*The examiner should also address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

A complete rationale for all opinions expressed must be provided.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


